UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 96-40465
                                    Summary Calendar



ERIC ANTONIO HOWARD,
                                                                        Plaintiff-Appellant,
                                           versus

CHARLES C. BAILEY, in his official
capacity as District Attorney for
the 76th Judicial District, ET AL.,
                                                                                Defendants,
KENNETH SPARKS, in his official
capacity as Lieutenant in the Mt. Pleasant
City Police Department; JIM BAYUK, in
his official capacity as Agent DPS/TNT
Task Force,
                                                                       Defendants-Appellees.


                       Appeal from the United States District Court
                            For the Eastern District of Texas
                                     (2:93-CV-99)

                                    December 6, 1996
Before POLITZ, Chief Judge, KING and PARKER, Circuit Judges

PER CURIAM:*



   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
       Eric Antonio Howard appeals an adverse summary judgment entered after

partial affirmance and partial remand of his earlier appeal. Our review of the

record and briefs discloses neither error nor abuse of discretion in the judgment on

remand and, accordingly, we affirm, essentially on the basis of the facts as found,

authorities cited, and analysis in the careful and thorough Report and

Recommendation of United States Magistrate Judge filed April 4, 1996, which was

approved and adopted by the district court by its order filed on April 30, 1996.

       Howard’s attempt to challenge the denial of appointment of counsel prior to

the first appeal is beyond the scope of today’s review.1 His request for appointment

of counsel herein is denied.2 His suggestion that he should have been allowed

further discovery before the trial court ruled on the summary judgment motions

lacks factual basis and is frivolous.

       The judgment appealed is AFFIRMED.




   1
    Burroughs v. FFP Operating Partner, L.P., 70 F.3d 31 (5th Cir. 1995).
   2
    Ulmer v. Chancellor, 691 F.2d 209 (5th Cir. 1982).
                                          2